NameCase   2:16-cv-08033-AB-FFM Document 335 Filed 03/05/19 Page 1 of 1 Page ID #:9433
     and address:
Michael R. Matthias (SBN 57728)
Baker & Hostetler LLP
11601 Wilshire Blvd., Suite 1400
Los Angeles, CA 90025



                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                            CASE NUMBER
NOMADIX, INC.,                                                              2:16-cv-08033-AB-FFM

                                                             Plaintiff(s)
                                   v.
                                                                                  (PROPOSED) ORDER ON APPLICATION
GUEST-TEK INTERACTIVE
ENTERTAINMENT LTD.,                                                             OF NON-RESIDENT ATTORNEY TO APPEAR
                                                                                    IN A SPECIFIC CASE PRO HAC VICE
                                                          Defendant(s).
The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
Lesovitz, Jeff                                     of BAKER & HOSTETLER LLP
Applicant’s Name (Last Name, First Name & Middle Initial)                       Cira Centre 2929 Arch Street 12th Floor

215-568-3100                 215-568-3439                                       Philadelphia, PA 19104-2891
Telephone Number              Fax Number
JLesovitz@bakerlaw.com
                     E-Mail Address                                             Firm/Agency Name & Address

for permission to appear and participate in this case on behalf of
GUEST-TEK INTERACTIVE ENTERTAINMENT LTD



Name(s) of Party(ies) Represented                                            Plaintiff(s)     Defendant(s)        Other: Counter-Claimant
and designating as Local Counsel
Matthias, Michael R.                                                        of BAKER & HOSTETLER LLP
Designee’s Name (Last Name, First Name & Middle Initial)                        11601 Wilshire Blvd., Suite 1400
57728                     310.820.8800              310.820.8859                Los Angeles, CA 90025
Designee’s Cal. Bar No.    Telephone Number             Fax Number
mmatthias@bakerlaw.com
                     E-Mail Address                                             Firm/Agency Name & Address
 HEREBY ORDERS THAT the Application be:
  x GRANTED.
     DENIED: for failure to pay the required fee.
             for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
             for failure to complete Application:
             pursuant to L.R. 83-2.1.3.2:       Applicant resides in California;         previous Applications listed indicate Applicant
              is regularly employed or engaged in business, professional,
                                                                     essional, or
                                                                               or other
                                                                                  oth
                                                                                    ther similar activities
                                                                                                     activ
                                                                                                        ivit
                                                                                                        iv
                                                                                                         vit
                                                                                                          itiiees iin
                                                                                                                    nC California.
                                                                                                                         alifornia.
             pursuant to L.R. 83-2.1.3.4; Local Counsel:      is not member of
                                                                             of Barr ooff this C
                                                                                               Court;
                                                                                                 o rt;;
                                                                                                 ou        doess nnoto maintain
                                                                                                                     ot maaiint
                                                                                                                             ntain office in District.
             because
IT IS HEREBY FURTHER ORDERED THAT the Application                    ication
                                                                           n fee,e, if paid:
                                                                                 e,       paiid
                                                                                          pa   d: be rrefunded
                                                                                                            ef ded
                                                                                                            efunde
                                                                                                            ef      de
                                                                                                                    de         not
                                                                                                                               not bbee refunded.
                                                                                                                               no
Dated    3/5/2019
                                                                                     U.S.
                                                                                     U
                                                                                     U..S.
                                                                                        S District
                                                                                           Diistriictt Judge/U
                                                                                           D           Judge/U.S.
                                                                                                             U.S
                                                                                                               S. Magistrate Judge

G–64 ORDER (5/16)    (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                       Page 1 of 1
                                                                                                                            American LegalNet, Inc.
                                                                                                                            www.FormsWorkFlow.com
